Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments
The amendments filed on 08/16/2022 have been considered. the objections to claims 1-6, and 9-14, and the rejections (112, 2nd para) to claims 3, 4, and 6 have been overcome.
This Application, was re-searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention. The re-search was ineffective.
The reference of interest is cited (see the previous Office action).
YAMADA et al. (US  20180047696 A1) teaches in Fig. 5, i.e., a semiconductor device comprising: 
a multilayer wiring substrate (1) including a plurality of wiring layers (27a, 27b, i.e.,); 
a first semiconductor chip (2) disposed on the wiring substrate; 
a bonding layer (42) (see ¶0154-¶0155) bonding the first semiconductor chip to the wiring substrate; and 
a first trace 21 or 22, ... 24, etc.,) formed on the wiring substrate. YAMADA et al. fails to teach and/or suggest: “the first trace including a first portion and a second portion, a first width of the first trace of the first portion being greater than a second width of the first trace of the second portion” as set forth in the claimed invention.
Claims 1-2, 5-6, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see ¶0004 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASMINE J CLARK/Primary Examiner, Art Unit 2816